Judgment, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on July 2, 1986, unanimously reversed, on the law and the facts and a new trial ordered solely on the issue of damages, without costs and without disbursements, unless plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $1,200,000 and to entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, is affirmed without costs and without disbursements.
After review of the record herein, the damages appear to us to be excessive to the extent indicated. Concur—Murphy, P. J., Ross, Asch, Milonas and Rosenberger, JJ.